O’DONNELL, Senior Judge,
concurring in part and dissenting in part:
I agree with the majority with respect to Parts I, II, III, IV, VII, VIII, IX, XI and XII. I disagree, however, with Parts V and VI (the two searches) and concur in the result only as to Part X (post-trial review).
I. The Two Searches
Initially, I disagree that the appellant lacked standing to contest the legality of the search of Sergeant Curry’s quarters. The Supreme Court in recent cases has limited the right of a person to attack the search of another’s residence. United States v. Salvucci, 448 U.S. 83, 100 S.Ct. 2547, 65 L.Ed.2d 619 (1980); Rakas v. Illinois, 439 U.S. 128, 99 S.Ct. 421, 58 L.Ed.2d *718387 (1978). Since those decisions, persons charged with possessory offenses and persons legitimately on the premises of another do not have automatic standing to contest the legality of a search. The test now is whether the person has a “legitimate expectation of privacy” in the place to be searched. Rakas v. Illinois, 439 U.S. at 143, 99 S.Ct. at 430. See United States v. Underwood, 693 F.2d 1306 (9th Cir.1982). The concept of being legitimately on the premises, albeit no longer controlling, is nonetheless relevant on the question of expectation of privacy, together with such other facts as whether
the defendant has a possessory interest in the thing seized or the place searched, whether he has the right to exclude others from that place, whether he has exhibited a subjective expectation that it would remain free from governmental invasion, [and] whether he took normal precautions to maintain his privacy....
United States v. Haydel, 649 F.2d 1152, 1155 (5th Cir.1981), cert. denied, 455 U.S. 1022, 102 S.Ct. 1721, 72 L.Ed.2d 140 (1982).
I would hold that Lieutenant Curry had a legitimate expectation of privacy in Sergeant Curry’s apartment (or at least in that portion where the drugs were located) and could contest the legality of the search. Although he did not have a possessory interest in the apartment, he did have such an interest in the property seized and he was legitimately on the premises. It is true, as the majority points out, that other persons knew of the drug ring’s activities and that five persons not connected with the conspiracy, including Sergeant Curry’s brother and two children, were present in the apartment. This does not mean, however, that the appellant lacked an expectation that the apartment would remain free from governmental intrusion. Lieutenant Curry testified that he had confidence in Sergeant Curry’s judgment of his guests. Moreover, he relied on the “bonding among enlisted men, NCO’s.” This demonstrates that the appellant possessed a subjective expectation of privacy.1 The fact that Lieutenant Curry had no right to exclude others from the apartment, while probative on the question of his expectation of privacy, is not dispositive of that question. I am satisfied that Lieutenant Curry had a reasonable and a legitimate expectation of privacy.
In view of my conclusion that the appellant had an expectation of privacy that is recognized by the courts, I turn now to the legality of the search. The appellant’s first contention is that the search was not based on probable cause. In this regard, he argues essentially that the information made available to the authorizing commander failed to establish the reliability of the informant, Specialist Monaghan. I am satisfied that there was probable cause and that the informant was reliable within the meaning of Aguilar v. Texas, 378 U.S. 108, 84 S.Ct. 1509, 12 L.Ed.2d 723 (1964), at least when Colonel Rowell authorized the search on the morning of 1 June.2 Monaghan received his information from one of Lieutenant Curry’s co-conspirators. This meets the first, or basis of knowledge, prong of Aguilar. See Spinelli v. United States, 393 U.S. 410, 423-29, 89 S.Ct. 584, 592-595, 21 L.Ed.2d 637 (1959) (White, J., concurring). Further, Monaghan’s credibility was established by testimony that he had given relia*719ble information in the past concerning Sergeant Curry’s activities and by the fact that his statements to the authorities represented in part a declaration against interest. See United States v. Harris, 403 U.S. 573, 583, 91 S.Ct. 2075, 2081-2082, 29 L.Ed.2d 723 (1971). Moreover, the information may be considered reliable through corroboration of certain facts. Hicks’ involvement was verified when one of the investigators observed cotton sacks soaked with hashish oil in Hicks’ quarters. Monaghan’s statement that the appellant planned to go to Amsterdam at the end of May to obtain more hashish was also verified by information that the appellant had procured a pass for the Netherlands for the period 28 May to 1 June and by the arrival of the appellant, Sergeant Jones, and Davis at Sergeant Curry’s quarters on the morning of 1 June.3
The difficulty in this case is not probable cause but the validity of the authorization to search and seize. Colonel Rowell authorized the first search in accordance with a command policy letter which provided pertinently:
When physically present for duty within the community the Community Commander will authorize all requests for searches. During these periods when the Community Commander is not physically present for duty within the community, the Deputy Community Commander or the executive officer (in that priority) will authorize all requests for searches.
The Court of Military Appeals in United States v. Kalscheuer, 11 M.J. 373 (1981), held that a commander may not delegate his authority to order searches to his subordinate.4 However, the policy letter is not so much a delegation of authority as it is a recognition of the principle that responsibility to act devolves on the immediate subordinate in the absence of the commander. This principle was recognized in Kalscheuer. Accordingly, when Colonel Rowell authorized the first search, he was, in view of the absence of Colonel van Loben Seis, the acting commander with full authority to authorize searches. The difficulty arises when Colonel Rowell orally authorized the second search on the following morning. At that time, Colonel van Loben Seis had returned to the community and Colonel Rowell was no longer the acting commander. The second authorization, therefore, was a nullity. Unless the resulting search and seizure may be sustained on some other basis, they were illegal.
At trial, the Government contended that the search was justified by the exigencies of the moment. It is settled that law enforcement officials may conduct warrant-less searches based on probable cause and the existence of exigent circumstances. See United States v. Barden, 9 M.J. 621 (A.C.M.R.1980), and cases cited therein. The problem with the argument in this case is that it finds no support in the evidence.
Sergeant Hamilton testified that he sought authorization from Colonel Rowell on Sunday morning rather than from Colonel van Loben Seis because he feared that Sergeant Jones, one of the conspirators, would leave the apartment with some of the contraband and that his apprehension outside the building might alert those inside and permit them to destroy the remaining evidence. This fear, however, could have been obviated by apprehending Sergeant Jones away from the apartment building. Sergeant Hamilton also testified that he did not obtain authority from Colonel van Loben Seis at that time because Colonel Rowell already had the facts and it would take less time to go back to him since otherwise he would have to prepare another authorization with supporting documents, brief Colonel van Loben Seis and then conduct the search.
It is true that a delay of some time would occur, but that did not create an exigency. The apartment building was under surveillance. If the parties attempted to leave, an exigency would then have been created jus*720tifying the warrantless search and apprehension, but not before. United States v. Barden, supra.
Notwithstanding, may the search be upheld as one incident to a lawful apprehension? As noted above, Colonel Rowell’s authorization not only directed a search of the premises but provided that Lieutenant Curry and others be apprehended. The authorization to apprehend, like that to search, was invalid, at least to the extent that it related to Sergeant Curry, because Colonel Rowell was no longer in command when he issued it. Payton v. New York, 445 U.S. 573, 100 S.Ct. 1371, 63 L.Ed.2d 639 (1980); United States v. Jamison, 2 M.J. 906 (A.C.M.R.1976). The question therefore is whether a valid apprehension warrant was required to apprehend Lieutenant Curry in Sergeant Curry’s apartment.
This is an area that is not completely settled. The Supreme Court held in United States v. Watson, 423 U.S. 411, 96 S.Ct. 820, 46 L.Ed.2d 598 (1976), that a warrantless arrest may be made in a public place if supported by probable cause. An arrest warrant, however, is required to arrest a person in his own home in the absence of exigent circumstances or consent. Payton v. New York, supra; United States v. Jami-son, supra. The instant case falls between these two extremes — an apprehension in the home of a third party. The Court in Payton specifically reserved judgment on this point. 445 U.S. at 583, 100 S.Ct. at 1378.
I would hold that so long as a person has a legitimate expectation of privacy in the premises where the arrest is to take place, an arrest warrant is required and he has standing to attack the lack of a valid warrant. This conclusion is implicit in United States v. Clifford, 664 F.2d 1090, 1092 (8th Cir.1981). In that case, the police arrested Clifford in the home of a third party with a valid arrest warrant but no search warrant. During a search incident to the arrest, a pistol was found on his person. Relying on Steagald v. United States, 451 U.S. 204, 101 S.Ct. 1642, 68 L.Ed.2d 38 (1981), Clifford contended that the search was illegal.5 The court distinguished Steagald as that case involved the rights of the homeowner. The court concluded that unless Clifford had a legitimate expectation of privacy in the home, Steagald provided no basis for relief. Moreover, the court added that even if Clifford had an expectation of privacy, he would have no greater rights than the homeowner. Under Payton, the homeowner, of course, may be arrested in his own home only with an arrest warrant, in the absence of exigent circumstances or consent. As the police had an arrest warrant for Clifford, he could not complain about the search, even assuming an expectation of privacy. The implication is clear that if there were no arrest warrant and Clifford had an expectation of privacy, he could assert the lack of the arrest warrant and attack the search. He would then be in the same position as the homeowner and Pay-ton would control.
The same rationale applies to Lieutenant Curry. As already noted, he had an expectation of privacy in Sergeant Curry’s apartment. As such, he may properly assert the invalidity of the arrest warrant and contest the search incident thereto. See United States v. Underwood, supra, where the court held that both a search warrant and an arrest warrant are required to conduct a nonconsensual, nonexigent entry into a private home to arrest a third party in the home. Cf. State v. Ferguson, 119 Ariz. 55, 579 P.2d 559 (1978) (warrantless arrest of suspect in home of third party upheld because of exigent circumstances). But see Patterson v. Commonwealth, 630 S.W.2d 73 (Ky.Ct.App.1982).
In view of the foregoing, I would hold that the search of Sergeant Curry’s quarters was illegal, that the appellant had standing to assert this illegality, and that the motion to suppress the evidence seized during this search should have been granted.
*721As to the search of Lieutenant Curry’s quarters, I agree that a wife may consent to a search of premises occupied by her and her husband. I also agree that Mrs. Curry properly authorized the criminal investigators to search the cabinet and her husband’s desk, as I find, like the majority, that Lieutenant Curry did not exercise exclusive control over these repositories. Unlike the majority, however, I would hold that the search of the desk and the cabinet exceeded the scope of the consent to the extent that it included an examination of Lieutenant Curry’s papers.
My reading of the record convinces me that the scope of the consent was accurately reflected on the form signed by Mrs. Curry, i.e., a search for controlled substances, weapons, ammunition and contraband. A consent search represents an exception to the requirement for a warrant supported by probable cause and as such should be narrowly construed. I do not find anything in the testimony supporting a conclusion that Mrs. Curry consented to a generalized search of the apartment. More specifically, I do not agree that she consented to a search of her husband’s private papers, even assuming that she could legitimately consent to such a search. Her acquiesence in the removal of the maps and notes occurred after the search and seizure were consummated and cannot operate as a retroactive consent.
The government contends that the perusal of Lieutenant Curry’s notes fell within the scope of the consent because of the recognized fact that drug dealers keep extensive records of their transactions. The difficulty with this argument is that, even accepting the record-keeping propensity of drug dealers, the object of the search as reflected in the consent form did not include records. It is doubtful that Duffy even intended to look for such records. Otherwise he would have included them in the consent form which he prepared. In his testimony, Duffy stated that he was looking for “explosives, drugs, and contraband” in the desk and cabinet. This is consistent with the terms of the consent. It was only after some prodding by the military judge that Duffy stated that he was also looking for documentary evidence of drug dealing. Even if I were to credit Duffy with having this objective at the time of the search, a doubtful conclusion under the circumstances, it still does not bring these records within the scope of the consent granted. See United States v. Dichiarinte, 445 F.2d 126, 129-30 (7th Cir.1971).
In my view, Agent Duffy could properly look into the desk and cabinet to determine if they contained “controlled substances, weapons, ... ammunition and contraband” as specified in the consent form. In fact, he found some detonating cords in the cabinet. But the consent granted did not permit him to look through Lieutenant Curry’s personal papers and his examination of the documents was illegal unless it could be justified under the aegis of the plain-view doctrine.
Evidence in plain view may be seized if the government agent is lawfully on the premises, if the discovery of the evidence is inadvertent, and if the evidentiary nature of the evidence is “immediately apparent.” Coolidge v. New Hampshire, 403 U.S. 443, 466, 91 S.Ct. 2022, 2038, 29 L.Ed.2d 564 (1971).
To sustain the seizure of the documents in this case as a plain-view seizure, the government relies heavily on that line of cases epitomized in United States v. Ochs, 595 F.2d 1247 (2d Cir.), cert. denied, 444 U.S. 955, 100 S.Ct. 435, 62 L.Ed.2d 328 (1979). In that case, the court held that “when in the course of a legal warrantless search a police officer comes upon a suspicious object, he is entitled to inspect it and, if it consists of fruits, instrumentalities or evidence of crime, to seize it, even though the crime was not that which justified the search.” Id. at 1256.
Ochs and its ilk represent a modification of the “immediately apparent” aspect of the plain-view doctrine. Under this modification, the incriminating nature of the object need not be “immediately apparent” without close inspection so long as there is reasonable cause to believe that the discovered *722item is evidence of a crime. Under those circumstances, a police officer may inspect such an item in plain view to determine whether it is in fact incriminatory. In those cases permitting this close inspection, the suspicious nature of the object was apparent from its appearance or from its proximity to other incriminatory items. See, e.g., United States v. Chesher, 678 F.2d 1353 (9th Cir.1982); United States v. Hillyard, 677 F.2d 1336 (9th Cir.1982); United States v. Mannino, 635 F.2d 110 (2d Cir. 1977); United States v. Damitz, 495 F.2d 50 (9th Cir.1974). But lacking this reasonable cause to believe that the object is evidence of a crime, further examination is not permitted. See United States v. Wright, 667 F.2d 793 (9th Cir.1982). Cf. United States v. Phillips, 593 F.2d 553 (4th Cir.1978), cert. denied, 441 U.S. 947, 99 S.Ct. 2169, 60 L.Ed.2d 1050 (1979).
In the case sub judice, the item that triggered Duffy’s suspicion was an index card in the cabinet containing the phrase “Freedom of Movement.” Upon observing this language, Duffy scrutinized the document further and then proceeded with a thorough examination of all of Lieutenant Curry’s papers and maps in the cabinet.
I would hold that these circumstances did not justify a plain-view seizure. In the first place, the “suspicious” index card was not in plain view until Duffy rifled through the papers. While Duffy could look in the cabinet for drugs, explosives, and contraband, he could not, as already noted, peruse Lieutenant Curry’s personal papers. Moreover, the phrase “Freedom of Movement” was innocuous and a glimpse of it was insufficient to provide a reasonable belief that it was evidence of a crime. Further examination of the documents therefore was precluded. Accordingly, the search was illegal, Lieutenant Curry’s personal papers were unlawfully seized and the motion to suppress should have been granted.
II. Post-Trial Review
The convening authority shall refer the record of trial of each general court-martial to his staff judge advocate or legal officer, who shall submit his written opinion thereon to the convening authority.
Article 61, Uniform Code of Military Justice, 10 U.S.C. § 861. To me, this language by clear implication requires the convening authority to read the opinion or review after it has been written and submitted to him. I cannot conceive what Congress expected the convening authority to do with a written review that has been submitted to him if he is not required to read it. Nothing in the legislative history as related in the majority opinion convinces me to the contrary.
In enacting Article 61 of the Code, Congress adopted the language appearing in the 1928 and 1949 Army Manuals for Courts-Martial, which to me also by clear implication required the convening authority to read the written review. I realize that the earlier Manuals contemplated that the staff judge advocate could supplement the written review with an oral presentation. However, this merely recognized an accepted method of doing business and is not authority for concluding that an oral briefing may supplant the written review.
The majority states that to require a convening authority to read what he has just been told would require a useless act. This begs the question of whether the convening authority is required by statute to read the review. If he is so required, as I believe, then he must read it regardless of what he may have been told orally.
I agree, however, that the error should be tested for prejudice. In his affidavit, the staff judge advocate stated that he orally briefed the convening authority “on the issues raised during the course of the trial, the post-trial issues, the status of the evidence and [his] recommended disposition.” Under the circumstances, I do not find prejudice. The only issues of substance in the case, especially in view of the confessional stipulation, concern the legality of the two searches. The staff judge advocate presumably addressed these issues.6

. This case differs from the recent case of Rawlings v. Kentucky, 448 U.S. 98, 100 S.Ct. 2556, 65 L.Ed.2d 633 (1980), where the defendant admitted that he had no expectation that the subject of the search, a purse, would remain “free from governmental intrusion.” Id. at 105, 100 S.Ct. at 2561.


. The Supreme Court in Aguilar held that an affidavit in support of a search warrant may be based on hearsay information received from an informant and need not reflect the personal observation of the person seeking the warrant. In such a case, however, the magistrate must be informed of some of the underlying circumstances from which the informant concluded that the narcotics were where he claimed they were, and some of the underlying circumstances from which the officer [requesting the search warrant] concluded that the informant, whose identity need not be disclosed, was “credible” or his information “reliable.”
378 U.S. at 114, 84 S.Ct. at 1514 (citations and footnote omitted).


. Monaghan had stated that the drugs would be brought either to Hicks’ or Sergeant Curry’s quarters on that morning.


. That aspect of the decision was held to be prospective only in application. Kalscheuer was decided after the trial in the instant case.


. Steagald holds that an owner’s right to privacy in his home may not be infringed without a search warrant when police seek to arrest another within the premises.


. He came to the wrong conclusion in my opinion, but the remedy for that is not a new post-trial review but rather a setting aside of *723the findings and sentence because of the illegal searches.